Wilde, J.
This case comes before us on exceptions taken to the ruling of the court, on an objection made by the defendant, at the trial, to the sufficiency of the indictment. The objection was overruled, and the jury returned a verdict of guilty ; and if the objection was well founded, as we think it was, judgment must be arrested, as the verdict cannot cure an insufficient indictment.
The indictment is founded on the Rev. Sts. c. 50, <§> 1, which provides, among other prohibitions, that no person shall keep open his shop, warehouse, or workhouse, or shall do any manner of labor, business, or work, except only works of necessity and charity, on the Lord’s day.
The indictment alleges, in several counts, that the defendant did keep open his shop and did suffer persons to resort thereto, on several Lord’s days named in the indictment; but *558it is not alleged for what purpose the defendant kept open his shop and suffered persons to resort thereto; and unless it was for some unlawful purpose, no offence was committed within the true meaning of the statute. The intent of the statute undoubtedly was, to prohibit the opening of shops, warehouses, and workhouses, for the purpose of work or the transaction of business, on the Lord’s day, but not to prohibit the opening them for any lawful purpose. The indictment, therefore, should have alleged that the defendant kept open his shop for the purpose of transacting business, or for some other unlawful purpose. It might have been kept open from necessity, to remove property therefrom threatened with destruction by fire, or it might have been open for some religious meeting, or for promoting some charitable purpose, which, although against the words of the statute, could not be considered as against its true meaning. The charge in the indictment, therefore, may have been proved, and yet the defendant may not have been guilty of any offence. We think this case is within the principles laid down in the case of Comm’th v. Slack, 19 Pick. 304. That was an indictment for the removal of a dead body, contrary to the prohibition in the Rev. Sts. c. 130, <§> 19. The indictment charged the offence, merely following the words of the statute, but without alleging with what intent the body was removed; and the court held that the indictment was insufficient, and that it should have alleged that the body was removed, with the intent to use or dispose of it for the purpose of dissection that being the meaning of the prohibitory clause in the statute, although not within its words. The same principle is recognized in the case of Comm’th v. Thurlow, 24 Pick. 374, and is applicable to the present case.

Judgment arrested.